Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Claims 1 and 8 of the application have been amended as follows: 
1.	A chest tube trainer device comprising: 
a first plate with a first aperture in the first plate; 
a second plate with a second aperture in the second plate; 
a third plate with a third aperture in the third plate; 
a synthetic sheet of human-like skin clamped between the first plate and the
second plate,
the synthetic sheet of human-like skin covering the first aperture and the second
aperture, wherein the first aperture and the second aperture overlap; and 
a portion of a processed animal rib cage clamped between the second plate and
the third plate, the portion comprising at least two animal ribs, wherein the second aperture and the third aperture overlap.



8.	A rib retention training apparatus comprising: 
a first plate with a first aperture in the first plate; 
a second plate with a second aperture in the second plate; 
a clamping means adapted to clamped the first plate to the second plate with the 
	first aperture and the second aperture overlapping, 
a means for retaining a synthetic sheet of human-like skin in a fixed position over 
	the first aperture, the first plate and the second plate configured to 
	compress and fixedly retain a portion of an animal rib cage when the first 
	plate and the second plate are clamped together, the portion covering the 
	first and the second aperture.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art fails to disclose or suggest a device having each of the recited limitations.  While various anatomical training devices are known, including devices comprising simulated tissue and simulated ribs, the specific configuration of structural elements as recited in claims 1 and 8 as well as the method steps of claim 14 are not disclosed in the prior art, nor is there any motivation or suggestion to modify the teachings of the prior art to create the claimed invention without using impermissible hindsight.  As a result, claims 1, 8 and 14, and their respective dependent claims 2-7, 9-13 and 15-20, are allowed.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KURT FERNSTROM whose telephone number is (571)272-4422.  The examiner can normally be reached on M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on 571-272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  




/KURT FERNSTROM/Primary Examiner, Art Unit 3715                                                                                                                                                                                                        
June 29, 2021